Exhibit 10.25

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into and effective as of
January 1, 2007, (the “Effective Date”) by and between Newmont Global Employment
Limited Partnership, a Bermuda Exempted Partnership, having its principal
executive offices in Denver, Colorado (“Newmont”), and Pierre Lassonde
(“Executive”).

I. RECITALS

A. Newmont and Executive entered into an Employment Agreement having an
effective date of February 16, 2003, and Newmont and Executive subsequently
amended the February 16, 2003 Employment Agreement on February 16, 2004 and
July 28, 2005.

B. Newmont and Executive desire to terminate the February 16, 2003 Employment
Agreement and the February 16, 2004 and July 28, 2005 amendments of such
Employment Agreement.

II. COVENANTS

In consideration of the mutual promises and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

A. Termination of Prior Employment Agreement: Newmont and Executive hereby agree
to the termination of the February 16, 2003 Employment Agreement and the
February 16, 2004 and July 28, 2005 amendments of such Employment Agreement, as
of the Effective Date of this Agreement.

B. Term of Employment and Secondment: This Agreement shall be effective from the
Effective Date to April 30, 2007 (the “Term”). The Term may only be extended by
a written agreement between the parties. The Executive acknowledges and agrees
that Newmont, in its sole discretion, may second the Executive to the Company’s
indirect parent Corporation, Newmont Mining Corporation, a Delaware Corporation,
and/or Newmont’s affiliate, Newmont USA Limited, and/or to any other affiliate
of Newmont Mining Corporation, with or without a written secondment agreement,
for all of any part of the term of this Agreement. In the event of such
secondment, the Executive will operate as a seconded employee of seconding
affiliate.

C. Position and Duties: The Executive shall serve as Vice Chairman of Newmont
Mining Corporation and shall perform duties subject to the overall policies and
directions of Newmont Mining Corporation’s Chief Executive Officer. In
performing his duties hereunder, the Executive shall comply with all laws,
regulations, decrees, codes, ordinances, resolutions, and other acts of any
governmental authority, including without limitation those addressing the
preservation of health, safety, and the environment, the U.S. Foreign Corrupt



--------------------------------------------------------------------------------

Practices Act (which prohibits the direct or indirect delivery of anything of
value to government officials to secure an improper advantage), and other laws
that are applicable to this Agreement or the Executive’s performance of his
duties hereunder.

D. Prohibited Competitive Activities: As of the Effective Date, Executive shall
not directly or indirectly render services of a business or professional, or
commercial nature to any person or firm other than for Newmont or any of its
affiliates, whether for compensation or otherwise, without the prior express
authorization of the Chief Executive Officer of Newmont.

E. Compensation and Benefits:

1. Salary: Newmont shall pay the Executive a base salary at a monthly rate of
twenty-thousand eight-hundred and thirty-four United States dollars (U.S.
$20,834), converted into Canadian dollars. Such salary shall be earned and shall
be payable in periodic installments in accordance with Newmont’s general payroll
practices. Executive’s monthly salary shall be reduced by standard withholding
taxes and other legally authorized deductions.

2. Health and Welfare Benefit Plans: Executive shall be entitled to participate
in health, dental, vision and disability plans maintained by Newmont USA
Limited, or plans of any of its affiliates during the Term and following the
Term pursuant to the terms of the applicable plans.

3. Stock and Bonus Pay Practices: Executive shall not participate in any cash
bonus or stock bonus practices of Newmont USA Limited, or any of its affiliates
during the Term, including the Annual Incentive Compensation Practice, Employee
Performance Incentive Compensation Payroll Practice or stock option grant
practice.

4. Executive Change of Control Plan: Executive shall not participate in the
Executive Change of Control Plan of Newmont.

5. Severance Plan: Executive shall not participate in the Severance Plan of
Newmont.

6. Life Insurance: Executive is entitled to participate in the Officers’ Death
Benefit Plan of Newmont, pursuant to the terms of such plan.

7. Retirement Benefits: Executive shall continue to participate in the
International Retirement Plan during the Term.

8. Club Memberships: Newmont will provide reimbursement to Executive for
business club memberships such as the University Club or the Brown Palace Club.

9. Expenses: Newmont shall reimburse Executive for reasonable expenses for
parking, cellular telephone usage, travel, meals, lodging and similar items
incurred

 

- 2 -



--------------------------------------------------------------------------------

in the conduct of the business of Newmont and its affiliates. Newmont shall
reimburse such expenses in accordance with Newmont’s general expense
reimbursement policies.

10. Office Space and Assistance: Newmont shall provide Executive with office
space as well as access to secretarial assistance in both locations.

11. Tax Preparation Services: Newmont shall not reimburse Executive or pay for
the costs of any tax preparation services for the 2007 tax year.

F. Termination of Employment By Company: The Company may terminate the
Executive’s employment for Cause, as defined below. Cause shall mean:

1. the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliated entities (other
than any such failure resulting from incapacity due to physical or mental
illness) or his failure to follow policies, directions or the Company’s code of
conduct, after a written demand for substantial performance is delivered to the
Executive by the Board of its delegate. Such written demand shall identify the
manner in which the Board or its delegate believes that the Executive has not
substantially performed the Executive’s duties. Notwithstanding the foregoing,
written demand for substantial performance shall not be required if the Board or
its delegate determines that immediate action, including termination of the
Executive, is necessary to avoid potential injury or harm to the Company or any
person; or

2. the engaging by the Executive in illegal conduct or gross negligence or
willful misconduct which is potentially injurious to the Company or any
affiliated entity; provided that if the Executive acts in accordance with an
authorized written opinion of the Company’s or an affiliated entity’s legal
counsel, such action will not constitute “Cause” under this definition; or

3. any dishonest or fraudulent activity by the Executive or the reasonable
belief by the Company of the Executive’s breach of any contract, agreement or
representation with the Company or an affiliated entity.

In the event the Company determines that Cause exists and the Company terminates
executive’s employment, the Company shall have no contractual payment or other
contractual obligations to Executive pursuant to the terms of this Agreement.

G. Termination of Employment by Executive: Executive may terminate the
Executive’s employment with the Company at any time for any reason. In the event
the Executive does terminate employment with the Company for any reason, Company
shall have no contractual payment or other contractual obligations to Executive
pursuant to the terms of this Agreement.

H. Resignation, Retirement or End of Term: On and as of the date of the
termination of employment of Executive, either at the initiation of the
Executive or the Company for

 

- 3 -



--------------------------------------------------------------------------------

any reason, or upon the end of the Term, the Executive shall resign from his
position as an employee of the Company and from all other positions he holds
with the Company or with third parties at the request of the Company; provided,
however, that the Executive’s position as director of Newmont Mining Corporation
shall not be subject to this requirement and the Executive shall remain in such
position subject to the normal terms and conditions of such directorship.

I. Exclusive Remedy: Except for the payments and benefits provided in this
Agreement, upon expiration of the Term or termination of employment for any
reason, the Executive shall have no other claims against, or be entitled to no
other payments or benefits from the Company pursuant to the Company’s policies,
plans or other arrangements.

J. Confidential Information: During and after the Term of employment, the
Executive shall not use or disclose any secret, confidential or proprietary
information, knowledge or data relating to the Company or any of its affiliates,
present and future, and their respective businesses, which were obtained by the
Executive during his employment with the Company, unless such information is
within the public knowledge at the time of the disclosure by the Executive
(other than by acts of the Executive or his representatives in violation of this
Agreement). However, nothing in this Agreement shall restrict or preclude
Executive from, or otherwise influence Executive in, testifying fully and
truthfully in legal or administrative proceedings against Company, as required
by law or formal legal process.

K. Non-Compete: Other than performing duties for the Company and any of its
affiliates during the Term and for a period of one (1) year immediately
following Executive’s separation of employment from Company, the Executive shall
not compete, directly or indirectly, with any business then being conducted or
developed by the Company or any of its affiliates without the prior written
consent of the Company and the applicable Board. For purposes of this provision,
the term “compete” shall mean the Executive rendering any advice or service,
whether in association with or as an employee, stockholder, director, officer,
consultant, independent contractor, partner, co-venturer, or investor (excluding
any interest of Executive through investment of up to an aggregate of 3% in the
equity or debt securities or equivalent partnership or other equity interest of
any entity required to register under Section 12(g) of the Securities Exchange
Act of 1934) to or on behalf of any organization conducting any business then
competitive to that of the Company or any of its affiliates.

L. Relief for Non-Compete: The executive acknowledges that there is no adequate
remedy at law for the breach of his obligations under paragraph II.K of this
Agreement, and that the Company and/or its affiliates will suffer irreparable
harm as a result of any such breach. Therefore, Executive agrees that the
Company and/or its affiliates, as applicable, shall be entitled to equitable
relief, including temporary and permanent injunctive relief without the
obligation of posting bond (cash or otherwise), in the event of actual or
threatened breach by the Executive of paragraph II.K.

M. Successorship: This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns and any such successor or
assignee shall be

 

- 4 -



--------------------------------------------------------------------------------

deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” and “assignee” shall mean any person,
firm, corporation, or other business entity (i) which, at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires the stock of the
Company, or (ii) if the successor or assignee is an affiliate of the Company, a
general reorganization of the corporate structure of the Company and its
affiliates.

N. Governing Law: This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of Ontario.

O. Severability. In case any one or more of the provisions of this Agreement
shall be found to be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired. Further, any provision
found to be invalid, illegal or unenforceable shall be deemed, without further
action on the part of the parties hereto, to be modified, amended and/or limited
to the minimum extent necessary to render such clauses and/or provisions valid
and enforceable.

P. Waiver or Breach: No waiver or any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.

Q. Entire Agreement. This Agreement supersedes all prior written and verbal
promises and agreements between the parties. This Agreement constitutes the
entire agreement between the parties and may be amended, modified or superseded
only by a written agreement signed by both parties. No oral statements by any
employee of the Company shall modify or otherwise affect the terms and
provisions of this Agreement.

R. No Assignment: Executive acknowledges that his services are unique and
personal. Accordingly, the Executive may not assign his rights or delegate his
duties or obligations under this Agreement to any person or entity; provided,
however that payments may be made to the Executive’s estate or beneficiaries if
any such payments are due following death of Executive.

S. Construction: Each party has cooperated in the drafting and preparation of
this Agreement. Any construction of this Agreement shall not be made against any
party on the basis that the party was the drafter.

T. Notices: Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or sent by facsimile
or prepaid overnight courier to the parties at the addresses set for below.

Company:          Newmont Global Employment Limited Partnership

1700 Lincoln Street

 

- 5 -



--------------------------------------------------------------------------------

Denver, CO 80203

Attn: Chief Executive Officer

Fax: (303) 837-6100

Executive:         Mr. Pierre Lassonde

9 Jackes Avenue, Suite 201

Toronto, Ontario

M4T 1E2

U. Representation: The Executive represents that he is knowledgeable and
sophisticated as to the business matters, including the subject matter of this
Agreement, that he has read this Agreement, and that he understands its terms.
The Executive acknowledges that prior to assenting to the terms of this
Agreement that he has been given a reasonable time to review it, to consult with
counsel of his choice, and to negotiate at arm’s length with the Company as to
its contents. The language used in this Agreement is the language chosen by the
parties to express their mutual intent, and they have entered into this
Agreement freely and voluntarily and without pressure or coercion from anyone.

 

Newmont Global Employment

Limited Partnership

    Pierre Lassonde (“Newmont”)     (“Executive”) By:   /s/ Sharon E. Thomas    
/s/ Pierre Lassonde Title:   Vice President, Newmont USA Limited,       General
Partner       Date: February 7, 2007     Date: February 15, 2007

 

- 6 -